EXHIBIT 10.2

May 25, 2017

Mr. Amin J. Khoury

c/o KLX Inc.

1300 Corporate Center Way,

Wellington, FL 33414

Consulting Agreement

Dear Mr. Khoury:

This letter agreement (the “Agreement”) confirms the agreement between KLX Inc.
(the “Company”) and you to engage in a consulting arrangement and sets forth the
agreement between the Company and you regarding the terms of such consulting
arrangement.

1.



Term. The term of your services pursuant to this Agreement shall commence upon
the separation of your employment as an officer and employee of the Company (the
“Effective Date”) and terminate on the fifth anniversary of the Effective
Date (the “Consulting Period”).

2.



Consulting Services. 

(a)



Services. Your services hereunder during the Consulting Period shall consist of
strategic planning, financial planning, merger and acquisition advice and
consultation to the Company, as well as providing periodic advice and
consultation regarding key staffing and recruitment issues and such other
services mutually agreed to by you and the Company (the “Consulting Services”).
At all times, the Consulting Services shall be non-exclusive and you shall only
be required to devote so much time as is reasonably necessary to discharge the
Consulting Services; provided,  however, that in no event shall the Consulting
Services provided hereunder cause the termination of your employment with the
Company to cease to be a “separation from service” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended, and the regulations and
guidance promulgated thereunder.

(b)



Expenses. Except to the extent equivalent benefits are provided by B/E
Aerospace, Inc. (or any successor thereto), during the Consulting Period the
Company shall:

(i)



provide you with an office at its Wellington, Florida facility or such other
location otherwise reasonably agreed by you and the Company;







--------------------------------------------------------------------------------

 



(ii)



provide you with a full time assistant, consistent with the Company’s
Post-Termination Personal Assistant letter to you dated May 25, 2017;  

(iii)



provide you with travel in accordance with the Company’s Aircraft Usage Policy
on a basis at least as favorable to such policy as in effect on May 25, 2017,
which shall include, among other things, personal and family use of the
Company’s G450 aircraft currently leased under a leasing arrangement scheduled
to expire on May 1, 2021, and thereafter, on a G450 or equivalent aircraft; and

(iv)



pay or reimburse you for reasonable out-of-pocket expenses incurred in
connection with your performance of the Consulting Services in accordance with
past practices within thirty (30) days following submission of documentation and
substantiation of such expenses;  provided,  however, that (x) in no event may
you seek to receive any reimbursement less than thirty (30) days prior to the
last day of the calendar year following the calendar year in which the related
expense was incurred, and (y) no amount reimbursed during any calendar year
shall affect the amounts eligible for reimbursement in any other calendar year.

3.



Nature of the Relationship.

(a)



Independent Contractor. You acknowledge that the Consulting Services shall be
performed in the capacity of an “independent contractor,” that you are solely
responsible for determining your actions or inactions in carrying out and
performing the Consulting Services, and that nothing in this Agreement shall be
construed to create an employment relationship between you and the Company. You
agree that, with respect to the Consulting Services provided hereunder, you are
not an employee of the Company for any purpose, including, without limitation:
(i) for federal, state or local tax, employment, withholding or reporting
purposes; or (ii) for eligibility or entitlement to any benefit under any of the
Company’s employee benefit plans (including, without limitation, those plans
that are subject to the Employee Retirement Income Security Act of 1974, as
amended), incentive compensation or other employee programs or policies, except
as provided in this Agreement or the Amended and Restated Employment Agreement
between you and the Company dated May 25, 2017, as may be subsequently amended
and restated (the “Employment Agreement”) or as otherwise required by applicable
law.

(b)



Code of Conduct.  During the Consulting Period, you shall comply with the
Company’s Code of Business Conduct and its Delegations of Authority, each as in
effect from time to time (as if you were a non-management employee with respect
to the Delegations of Authority policy).





2

--------------------------------------------------------------------------------

 



(c)



Payment of Taxes.  You shall be responsible for and shall maintain adequate
records of expenses that you incur in the course of performing the Consulting
Services hereunder and shall be solely responsible for and shall file, on a
timely basis, tax returns and payments required to be filed with or made to any
federal, state or local tax authority with respect to your performance of the
Consulting Services. Neither federal, state, nor local income tax of any kind
shall be withheld or paid by the Company with respect to any amount paid to you
pursuant to this Agreement. You agree that you are responsible for withholding
and paying all taxes as required.

(d)



Indemnification.  To the fullest extent permitted under applicable laws, rules
and regulations and the Company’s applicable corporate governance documents, the
Company agrees to defend, indemnify and hold you harmless from any loss,
liability, cost and expense (including, but not limited to, reasonable
attorney’s fees) incurred by you as a result of you being made a party to any
action or proceedings by reason of your provision of the Consulting Services.

4.



Consulting Fees.  During the Consulting Period, you shall receive a consulting
fee of three hundred thousand dollars ($300,000) per calendar year (the “Fees”),
payable in monthly installments in arrears on the last day of the month
(pro-rated for partial months).

5.



Amendment, Modification or Termination of Agreement.  The Consulting Period may
not be terminated (except as provided in Section 7 hereof), and the terms and
conditions of this Agreement cannot be amended, modified or terminated without
the prior written consent of both parties hereto.

6.



Proprietary Rights and Non-Competition. The restrictive covenant obligations set
forth in section 5 of the Employment Agreement, are incorporated herein by
reference and shall have the same legal force and effect as if fully set forth
herein.

7.



Effect of Death or Incapacity.  In the event of the termination of the
Consulting Period and your services hereunder due to death or Incapacity (as
defined in Section 6.3 of the Employment Agreement), you or your estate or
designated beneficiary, as applicable, shall be entitled to a lump sum payment
equal to the total amount of Fees payable to you for the remainder of the
Consulting Period.  Such lump sum payment shall be made within ten (10) business
days following the date of termination.

8.



Documents and Materials.  Upon the termination of the Consulting Period, or at
any other time upon the Company’s request, you shall promptly deliver to the
Company, without retaining any copies, all documents and other materials
furnished to you by the Company, prepared by you for the Company or otherwise
relating to the Company’s business, including, without limitation, all written
and tangible material in your possession incorporating any “Proprietary
Information” (as defined in the Employment Agreement).





3

--------------------------------------------------------------------------------

 



9.



General Provisions.

(a)



Entire Agreement. This Agreement and the Employment Agreement represent the
entire agreement of the parties and shall supersede any and all previous
contracts, arrangements or understandings between you and the Company.

(b)



Governing Law. This Agreement will be governed by and construed in accordance
with the laws of Florida, without giving effect to the conflicts of laws
principles thereof.

(c)



Enforceability; Waiver.  If any arbitrator or court of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
then such invalidity or unenforceability shall have no effect on the other
provisions of this Agreement, which shall remain valid, binding and enforceable
and in full force and effect, and such invalid or unenforceable provision shall
be construed, blue-penciled or reformed by the court or arbitrator in a manner
so as to give the maximum valid and enforceable effect to the intent of the
parties expressed in such provision. Your or the Company’s failure to insist
upon strict compliance with any provision hereof or any other provision of this
Agreement or the failure to assert any right that you or the Company may have
hereunder, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement. Similarly, the waiver by any party
hereto of a breach of any provision of this Agreement by the other party will
not operate or be construed as a waiver of any other or subsequent breach by
such other party.

(d)



Headings.  The descriptive headings in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

(e)



Counterparts.  This Agreement may be executed in one or more counterparts, each
of which when executed shall be deemed an original but all of which together
shall constitute one and the same agreement.

(f)



Signatures.  Each party’s signature on the lines below constitutes his or its
agreement with each provision contained in this Agreement.

 

[Signature Page Follows]

 

 



4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the date
first above written.

EXECUTIVE

 

KLX INC.

 

 

 

 

/s/ Amin J. Khoury

 

By:

/s/ Thomas P. McCaffrey

Amin J. Khoury

 

Name:

Thomas P. McCaffrey

 

 

Title:

President and Chief Operating Officer

 

[SIGNATURE PAGE FOR AMIN KHOURY CONSULTING AGREEMENT]

--------------------------------------------------------------------------------